Case 1:16-cr-20775-PAS Document 133 Entered on FLSD Docket 05/28/2019 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                           CASE N O.18-22991-C1V-SE1TZ/REID

  JM M E LEONARD TAYLOR,

               M ovant,


  UNITED STATES OF AM EM CA,

               Respondent,
                                                /


      ORDER AFFIRM ING AND ADOPTING REPORT O F M AGISTM TE JUDGE,
                             D ISM ISSIN G A N D CLO SIN G C ASE

        THIS CAUSE isbeforethe Courton theReportofM agistrateJudge on Voluntary

  Dismissal(DE 201.M ovantfiled aprosemotiontovacatepursuantto28U.S.C.j2255.
  Thereafter,counselwasappointedforM ovantandanevidentiaryhearingwassetgDE 9j.
  Accordingto theReport,attheevidentiaryhearing,M ovant,afterconfeningwith counseland

  afterathoroùghcolloquy,statedontherecordthathewishedtovoluntarilydismisshisj2255
  m otion.Thus,theReportrecom msndsthatM ovant'sm otion forvoluntarydism issalbegranted.

        Having carefully review ed,denovo,M agistrate Judge Reid'sReportand therecord,and

  giventhatM ovanthasnotfiledobjections,itis
        ORD ERED that:

        (1)Theabove-mentionedReportofM agistrateJudgegDE 20iisAFFIRM ED and
  ADOPTED ,and incorporated by referenceinto thisCourt'sOrder;

        (2) M ovant'sM otionUnder28U.S.C.j2255(DE 1)isDISM ISSED withoutprejudice;
        (3) A11pendingmotionsnototherwiseruleduponinthisOrderareDENW D ASM OOT;
Case 1:16-cr-20775-PAS Document 133 Entered on FLSD Docket 05/28/2019 Page 2 of 2




        (4) ThiscaseisCLOSED.
        DONEandORDEREDinMiami,Florida,thisT/dayofMay,2019.

                                           PA TRICIA A .S T
                                           U N ITED STATES D ISTRICT JU D G E

        M agistrateJudgeReid
        AllCounselofRecordg ro separties




                                             2
